1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT

7                                         DISTRICT OF NEVADA

8                                                    ***

9     MATTHEW WILLIAMS,                                    Case No. 3:19-cv-00575-MMD-CBC

10                                         Petitioner,                ORDER
              v.
11
      ISIDRO BACA, et al.,
12
                                      Respondents.
13

14           Petitioner Matthew Williams has filed an application to proceed in forma pauperis

15   and submitted a petition for a writ of habeas corpus. (ECF No. 3.) Based on the current

16   information about Petitioner’s financial status, including any additional information he may

17   have provided, the Court finds that he is able to pay the full fee pursuant to 28 U.S.C. §

18   1915.

19           It is therefore ordered that Petitioner’s motion for leave to proceed in forma

20   pauperis without having to prepay the full filing fee (ECF No. 3) is denied. Petitioner shall

21   have 30 days from the date this order is entered to have the $5.00 filing fee sent to the

22   Clerk. Failure to do so may result in the dismissal of this action. The Clerk is directed to

23   retain the petition but not file it at this time.

24

25           DATED THIS 21st day of October 2019.

26

27                                                  MIRANDA M. DU
                                                    CHIEF UNITED STATES DISTRICT JUDGE
28
